Scott, Judge,
delivered the opinion of the court.
There is but one cause of action stated in the petition, and that is founded on the written agreement. The agreement is several only. Each party binds himself to the others. They did not intend to become sureties for each other. Each defendant is separately liable to all the others for his own acts. If this action can be sustained, then the defendants *353are made liable for each other, whilst their undertaking was several. Actions should have been commenced against each defendant violating the agreement.
Affirmed.
The other judges concur.